Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 2.1 Execution Copy ASSET PURCHASE AGREEMENT by and among ENZO LIFE SCIENCES, INC., ENZO LIFE SCIENCES ACQUISITION, INC., ASSAY DESIGNS, INC., AMPERSAND 2 and AMPERSAND 2 Dated: As of March 12, 2009 ASSET PURCHASE AGREEMENT TABLE OF CONTENTS ARTICLE I. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other Defined Terms 10 ARTICLE II. PURCHASE AND SALE OF ASSETS 12 2.1 Transfer of Assets 12 2.2 Assumption of Liabilities 12 2.3 Excluded Liabilities 13 2.4 Consideration 15 2.5 Purchase Price Adjustment 16 2.6 Closing Costs; Transfer Taxes and Fees 18 ARTICLE III. CLOSING 18 3.1 Closing 18 3.2 Conveyances at Closing 19 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER 21 4.1 Organization of Seller 21 4.2 Subsidiaries 22 4.3 Authorization 22 4.4 Absence of Certain Changes or Events 22 4.5 Title to Assets 23 4.6 Real Property 24 4.7 Contracts and Commitments 25 4.8 Permits 26 4.9 No Conflict or Violation 27 4.10 Third Party Consents 27 4.11 Financial Statements 27 4.12 Books and Records 27 4.13 Litigation 28 4.14 Labor Matters 28 4.15 Liabilities 28 4.16 Compliance with Law 29 4.17 Proprietary Rights 29 4.18 Employee Plans 30 4.19 Transactions with Certain Persons 33 4.20 Tax Matters 33 4.21 Insurance 34 4.22 Accounts Receivable 34 4.23 Inventory 34 i 4.24 Purchase Commitments and Outstanding Bids 35 4.25 Payments 35 4.26 Customers, Distributors and Suppliers 35 4.27 Compliance With Environmental Laws 35 4.28 Solvency 38 4.29 No Brokers 38 4.30 No Other Agreements to Sell the Assets or Capital Stock 38 4.31 Material Misstatements Or Omissions 38 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PRINCIPAL STOCKHOLDERS 38 5.1 Organization of Principal Stockholders 39 5.2 Authorization 39 5.3 No Conflict or Violation; Consents 39 5.4 No Brokers 39 5.5 Litigation 39 5.6 Solvency 40 5.7 No Other Agreements to Sell Assets or Capital Stock 40 5.8 Notices 40 5.9 Material Misstatements or Omissions 40 ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES 41 6.1 Organization of Buyer Parties 41 6.2 Authorization 41 6.3 No Conflict or Violation; Consents 41 6.4 No Brokers 42 6.5 Litigation 42 6.6 Available Cash 42 6.7 Material Misstatements Or Omissions 42 ARTICLE VII. COVENANTS OF THE PARTIES 42 7.1 Non-Competition 42 7.2 Employee Matters 43 7.3 Consents 44 7.4 Termination of Sellers 401(k) Profit-Sharing Plan 44 ARTICLE VIII. CONDITIONS TO SELLERS OBLIGATIONS 45 8.1 Representations, Warranties and Covenants 45 8.2 Governmental Consents; Regulatory Compliance 45 8.3 No Actions, Court Orders or Regulations 45 8.4 Buyer Closing Actions and Deliverables 46 ARTICLE IX. CONDITIONS TO BUYERS OBLIGATIONS 46 9.1 Representations, Warranties and Covenants 46 9.2 Governmental Consents; Regulatory Compliance 46 9.3 No Actions, Court Orders or Regulations 47 9.4 Third Party Consents 47 ii 9.5 Permits 47 9.6 Hired Employees 47 9.7 Repayment of Seller Indebtedness 47 9.8 Seller Closing Actions and Deliverables 48 ARTICLE X. ACTIONS BY SELLER PARTIES AND BUYER PARTIES AFTER THE CLOSING 10.1 Collection of Accounts Receivable and Letters of Credit 48 10.2 Books and Records 48 10.3 Survival of Representations, Warranties, Covenants and Agreements 49 10.4 Indemnifications 50 10.5 Indemnification Holdback Amount as Exclusive Source of Payment 55 10.6 Release and Payment of Indemnification Holdback Amount 55 10.7 Taxes 57 10.8 No Solicitation 58 10.9 Change of Name 58 10.10 Further Assurances 59 ARTICLE XI. MISCELLANEOUS 59 11.1 Assignment 59 11.2 Notices 59 11.3 Choice of Law 60 11.4 Entire Agreement; Amendments and Waivers 60 11.5 Multiple Counterparts; Facsimile or Electronic Signatures 60 11.6 Expenses 61 11.7 Invalidity 61 11.8 Titles; Gender 61 11.9 Public Statements and Press Releases 61 11.10 Confidential Information 61 11.11 Remedies 63 11.12 Consent to Jurisdiction; Venue; Service of Process 63 11.13 Waiver of Jury Trial 64 11.14 Construction 64 11.15 Disclosure Schedule 65 iii EXHIBITS Exhibit A Form of Bill of Sale A-1 B Form of Assignment and Assumption of Lease B-1 C Form of Assignment and Assumption Agreement C-1 D Form of Intellectual Property and Domain Name Assignment D-1 E Form of Escrow Agreement E-1 F Form of Interim Employment Agreement F-1 G Form of Employment Agreement G-1 H Form of Consultancy Agreement H-1 iv ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this  Agreement ), dated as of March 12, 2009, is by and among ENZO LIFE SCIENCES, INC., a New York corporation ( Parent ), ENZO LIFE SCIENCES ACQUISITION, INC., a New York corporation and a wholly owned subsidiary of Parent ( Buyer , and together with Parent, the  Buyer Parties ), ASSAY DESIGNS, INC., a Delaware corporation ( Seller ), AMPERSAND 2, a Delaware limited partnership and a stockholder of Seller ( Ampersand LP ), and AMPERSAND 2, a Delaware limited partnership and a stockholder of Seller ( Ampersand CF LP , and together with Ampersand LP, the  Principal Stockholders ). The Principal Stockholders and the Seller are collectively referred to herein as the  Seller Parties . The Buyer Parties and the Seller Parties are collectively referred to herein as the  Parties . RECITALS A. Seller is engaged in the Business (as defined below), which is composed of assets and liabilities that are currently owned by or licensed to Seller. The Principal Stockholders, together, are the record and beneficial owners of a majority of the outstanding Capital Stock (as defined below) of Seller. C. Seller desires to sell, transfer, assign, convey and deliver to Buyer, and Buyer desires to purchase and acquire, all of the rights, title and interests in and to the Assets (as defined below), all upon the terms and subject to the conditions set forth in this Agreement. AGREEMENT NOW THEREFORE, in consideration of the mutual benefits to be derived from this Agreement and of the representations, warranties, covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I. DEFINITIONS Defined Terms . As used herein, the terms below shall have the following meanings. Any of such terms, unless the context otherwise requires, may be used in the singular or plural, depending upon the reference.  Acquired Employee Plan  shall mean each Employee Plan that is sponsored and maintained by Seller and is set forth on Schedule 1.1 of the Disclosure Schedule.  Action  shall mean any action, claim, suit, litigation, proceeding (judicial or administrative), labor dispute, mediation, arbitral action, governmental audit, inquiry, criminal prosecution, investigation or unfair labor practice, charge or complaint.  Affiliate  shall have the meaning set forth in Rule 12b-2 under the Exchange Act. 1  Ancillary Agreements  shall mean all agreements, certificates and instruments being or to be executed and delivered by the Parties under this Agreement or in connection herewith, including the Bill of Sale, each Assignment and Assumption of Lease, the Assignment and Assumption Agreement, one or more Intellectual Property and Domain Name Assignments, the Escrow Agreement, the Interim Employment Agreements, the Employment Agreements and the Consultancy Agreement, the forms of which are attached hereto as Exhibits.  Assets  shall mean all of Sellers right, title and interest in and to the business, properties, assets and rights of every kind, nature and description, whether tangible or intangible, real, personal or mixed, known or unknown, that are used in connection with, or related to, the Business, including all of the right, title and interest in and to the following, but excluding therefrom the Excluded Assets: (a) all trade accounts receivable and other rights to payment owed to Seller or to the Business and all other accounts or notes receivable (whether current or noncurrent), refunds, security deposits, deferred charges, prepayments, advance payments or prepaid expenses (including any prepaid rents and prepaid insurance premiums relating to any Acquired Employee Plan, but excluding other prepaid insurance premiums) of Seller or the Business, together with, in each case, the full benefit of all security interests therein and all claims, remedies and other rights related to the foregoing; (b) all Assumed Contracts; (c) all Leases; (d) all Leasehold Estates; (e) all Leasehold Improvements; (f) all Fixtures and Equipment; (g) all Inventory; (h) all Books and Records; (i) all Proprietary Rights relating to or used in the Business; (j) all Permits that under applicable Regulations may be assigned to Buyer or one of its Affiliates; (k) all Acquired Employee Plans and all assets related thereto; (l) all of Sellers available supplies, sales literature, promotional literature, customer, supplier and distributor lists, art work, display units, telephone and fax numbers and purchasing records related to the Business; 2 (m) all of Sellers rights under or pursuant to all warranties, representations and guarantees made by suppliers in connection with the Assets or services furnished to Seller pertaining to the Business or affecting the Assets; (n) all of Sellers claims, causes of action, choses in action, rights of recovery and rights of set-off of any kind, against any Person, including any liens, security interests, pledges or other rights to payment or to enforce payment, in each case in connection with products delivered by Seller on or prior to the Closing Date; (o) all of Sellers rights to the names associated with the Business, including Assay Designs and Stressgen; and (p) all goodwill relating to the Business or the Assets.  Assumed Contracts  shall mean all of the Contracts, and Sellers rights and obligations thereunder, that are either (a) listed on Schedule 2.2(b) or (b) constitute outstanding customer purchase orders for amounts less than $20,000.  Audited Financial Statements  shall mean the audited Balance Sheets dated September 30, 2008, September 30, 2007 and September 30, 2006, and the related audited statements of operations, stockholders deficit, and cash flow for the years then ended.  Balance Sheet  shall mean the balance sheet of Seller at the date indicated thereon, together with the notes thereto.  Balance Sheet Date  shall mean September 30, 2008.  Books and Records  shall mean all books and records of Seller relating to the Assets or the Business, including (a) all records and lists of Seller pertaining to the Assets, (b) all records, lists and files pertaining to the Business, customers, suppliers or personnel of Seller, (c) all product, business and marketing plans of Seller and (d) all books, ledgers, files, reports, plans, data, manuals, drawings, and operating records of every kind maintained by Seller, including in each case all computer software and data in computer readable and/or human readable form used to maintain such Books and Records together with the media on which such software and data are stored and all documentation related thereto, but excluding all of the Excluded Records.  Business  shall mean the Sellers business of researching, developing, manufacturing, distributing, marketing and selling specialty immunological and biochemical protein detection kits, assays, reagents, antibodies, recombinant proteins and related products and providing related services for use in the biotechnology, pharmaceutical and life sciences research industries.  Business Day  shall mean a day other than Saturday, Sunday or any other day on which commercial banks are authorized or required to close in New York, New York.  Capital Stock  shall mean shares or interests (however designated and whether equity or voting) of capital stock of a corporation, any and all other ownership or equity interests in a 3 Person (other than a corporation) and any and all warrants, options or other securities exercisable or exchangeable for, or convertible into, any of the foregoing.  Code  shall mean the United States Internal Revenue Code of 1986, as amended, and the rules and regulations thereunder.  Contract  shall mean any agreement, contract, note, bond, loan, evidence of indebtedness, purchase order, sales order, letter of credit, mortgage, indenture, security or pledge agreement, franchise agreement, undertaking, covenant not to compete, employment agreement, license, instrument, deed of trust, obligation or commitment to which Seller is a party or by which Seller or any of the Assets is bound and which relates to the Business or the Assets, whether oral or written, but excluding all Leases.  Copyrights  shall mean mask works, rights of publicity, and copyrights in works of authorship of any type, in any medium and whether or not completed, published, or used, including without limitation compilations, databases, drafts, plans, sketches, layouts, copy, designs, artwork, printed or graphic matter, promotions, video, films, photographs, illustrations, slides, musical compositions, mechanicals, audio and video recordings and other audiovisual works, transcriptions, software, website content, packaging and advertising materials and derivative works, translations, adaptations, or combinations of any of the foregoing used in the Business, registrations and applications for registration thereof throughout the world, and all unregistered copyrights and all rights therein provided by or interests accruing by reason of international treaties and conventions, all moral and common law rights thereto, and all other rights associated therewith.  Court Order  shall mean any judgment, decision, consent decree, injunction, ruling or order of any federal, state, local or foreign court or governmental agency, department or authority or arbitral body that is binding on any Person or its property.  Current Assets  shall mean, without duplication, the sum of all of the line items set forth on the applicable Balance Sheet to the extent that such items would be classified under GAAP as current assets on the balance sheet of a company conducting a business the same or similar to the Business, after deducting appropriate and adequate reserves therefrom (which reserves are proper in accordance with GAAP), but excluding all Excluded Assets.  Current Liabilities  shall mean, without duplication, the sum of all of the line items set forth on the applicable Balance Sheet to the extent that such items would be classified under GAAP as current liabilities on the balance sheet of a company conducting business the same or similar to the Business, but excluding all Excluded Liabilities.  Default  shall mean (a) a breach of or default under any Contract or Lease, (b) the occurrence of an event that with or without the passage of time or the giving of notice or both would constitute a breach of or default under any Contract or Lease, or (c) the occurrence of any event that with or without the passage of time or the giving of notice or both would give rise to a right of, or result in, termination, suspension or acceleration under, any Contract or Lease.  Disclosure Schedule  shall mean the disclosure schedule delivered by Seller to the Buyer Parties and dated as of the date hereof which sets forth the exceptions to and the 4 disclosures required by the representations and warranties contained in Article IV hereof and certain other information called for by this Agreement. Unless otherwise specified, each reference in this Agreement to any numbered schedule is a reference to that numbered schedule which is included in the Disclosure Schedule.  Domain Names  shall mean all URL registrations for Internet websites.  Encumbrance  shall mean any claim, lien, pledge, option, charge, easement, security interest, deed of trust, mortgage, right-of-way, encroachment, license, adverse claim, preferential arrangement, restrictive covenant, building or use restriction, conditional sales agreement, encumbrance or other right of third parties, whether voluntarily incurred or arising by operation of law, and includes any agreement to give any of the foregoing in the future, and any contingent sale or other title retention agreement or lease in the nature thereof.  Environment  shall mean the air, surface water, ground water or soil.  Environmental Liabilities  shall mean all Liabilities for or pertaining to the use, generation, storage, transportation, disposal or release into the Environment of, or human exposure to, any Hazardous Substance, and any violation of an Environmental Law (as defined in Section 4.27), and include Liabilities for remediation, toxic torts, worker health and safety-related matters, medical monitoring, and natural resource damages.  Exchange Act  shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder.  Excluded Assets  shall mean: (a) all claims, causes of action, choses in action, rights of recovery and rights of set-off of any kind, against any Person, including any liens, security interests, pledges or other rights to payment or to enforce payment, in each case to the extent related to or arising from the Excluded Liabilities or any other Excluded Asset; (b) all insurance, warranty and condemnation proceeds with respect to damage, non-conformance of or loss insofar as they relate to any Excluded Liability or any other Excluded Asset; (c) all Excluded Contracts; (d) all Permits that under applicable Regulations may not be assigned to the Buyer Parties or one of their Affiliates; (e) all Excluded Records; (f) all assets of Sellers Employee Plans, excluding all assets of the Acquired Employee Plans; (g) all cash and cash equivalents held by Seller (either directly or in accounts with any banking or similar institution) and all bank accounts of Seller; and 5 (h) all refunds or credits of Taxes due Seller by reason of its ownership of the Assets or the operation of the Business to the extent attributable to any taxable period (or portion thereof) ending on or prior to the Closing Date and not included as part of the Current Assets on the Closing Balance Sheet.  Excluded Contracts  shall mean: (a) all employment, severance, retention, termination, change-in-control or similar agreements or arrangements, whether oral, written or implied, including Contracts (A) to employ or terminate executive officers or other personnel of Seller and other contracts with present or former officers, directors, employees, consultants or stockholders of Seller or (B) that will result in the payment by, or the creation or acceleration of any Liability to pay on behalf of, any Buyer Party or Seller of any severance, termination, retention, stay-put, change-in-control, golden parachute or other similar payments to any present or former personnel following termination of employment or otherwise as a result of the consummation of the transactions contemplated by this Agreement; (b) all labor or union Contracts; (c) all Contracts (including any buy-sell and cross-indemnity agreements) solely between stockholders of Seller and Seller; (d) this Agreement and the Ancillary Agreements and the rights of the Seller Parties hereunder and thereunder, as well as Sellers rights and interests in and to all correspondence and documents, including confidentiality agreements, entered into by one or more Buyer Parties or any of their respective Affiliates for the benefit of Seller in connection with the sale of the Business; (e) all Sellers Employee Plans, excluding all Acquired Employee Plans; (f) all Insurance Policies (including prepaid insurance premiums other than prepaid insurance premiums relating to any Acquired Employee Plan); and (g) all promissory notes, loans, agreements, credit facilities, indentures, evidences of indebtedness, letters of credit, guarantees, or other similar instruments relating to an obligation to pay money, between Seller, on the one hand, and any other Person (including any Representative of any Seller Party), on the other hand, whether Seller shall be the borrower, lender or guarantor thereunder or whereby any Assets are pledged, but excluding the capital lease agreements set forth on Schedule 4.7(a) .  Excluded Records  shall mean any and all of the following: (i) minute books, stock books, personnel records (other than the personnel records relating to the Hired Employees), Tax Returns and related Tax records and files of Seller, and other documents relating to the organization, maintenance and existence of Seller as a corporate entity (including Sellers Restated Certificate of Incorporation, as amended, and Bylaws and all stockholder records relating to or evidencing the ownership of Capital Stock of Seller) and (ii) Sellers rights and interests in all information, files, records, data, plans, contracts and recorded knowledge related to or used in connection with the Business, in the case of this clause (ii) only to the extent that 6 the foregoing (1) relate solely to the Excluded Assets, (2) relate to the Excluded Assets and can be easily separated from the Assets and are privileged or are otherwise subject to third-party privacy rights, including materials that are protected by the attorney-client privilege or attorney work product doctrine, and only to the extent such do not relate to the Assets, the Business or the Assumed Liabilities or (3) are solely written materials that Seller is required by law to retain and of which Seller shall have provided a copy to the Buyer Parties.  Fixtures and Equipment  shall mean all of the furniture, fixtures, furnishings, machinery, automobiles, trucks, spare parts, supplies, equipment, tooling, molds, patterns, dies, computer hardware, spare parts and other tangible personal property owned by Seller and used in connection with the Business, wherever located and including any such Fixtures and Equipment in the possession of any of Sellers suppliers, including all warranty rights with respect thereto.  Governmental Consents  shall mean all consents, approvals, authorizations, Permits or waivers of, declarations or notices to, and filings and registrations with, all domestic or foreign public, governmental or regulatory bodies or authorities that are (a) required in connection with the execution, delivery and performance by Seller of this Agreement and the consummation of the transactions contemplated by this Agreement or (b) necessary to enable the Buyer Parties to conduct the Business after the Closing Date substantially in the same manner as the Business was conducted by Seller before the Closing Date.  Insurance Policies  shall mean the insurance policies related to the Assets, the Business or its employees listed on Schedule 4.21 .  Inventory  shall mean all of the inventory held for sale by Seller and all of the raw materials, work in process, finished products, wrapping, supply and packaging items and similar items with respect to the Business held by Seller, in each case wherever the same may be located.  IT Assets  shall mean all computers, firmware, middleware, servers, workstations, routers, hubs, switches, data communications lines, and all other information technology equipment (including any such assets as may be used to support any electronic information and ordering web-based or virtual platform) owned or licensed by Seller and related to or used in connection with the Business, wherever located, and all associated documentation.  Leased Real Property  shall mean all real property leased or licensed to Seller, or to which Seller has any other rights, under the Leases.  Leasehold Estates  shall mean all of Sellers rights and obligations as lessee under the Leases.  Leasehold Improvements  shall mean all leasehold improvements situated in or on the Leased Real Property and owned by Seller.  Leases  shall mean all of the existing leases, subleases, licenses, occupancy agreements, options, rights, concessions or other agreements or arrangements, written or oral, with respect to real property to which Seller is a party or by which Seller or any of the Assets is bound. 7  Liabilities  shall mean any direct or indirect liability, indebtedness, obligation, commitment, expense, claim, deficiency, guaranty or endorsement of or by any Person of any type, whether accrued, absolute, contingent, matured, unmatured or other.  Most Recent Balance Sheet  shall mean the Balance Sheet as of the Balance Sheet Date.  ordinary course of business  or  ordinary course  or any similar phrase shall mean the usual and ordinary course of the Business and substantially consistent with Sellers past custom and practice (including with respect to nature, scope, magnitude, quantity and frequency).  Parent Material Adverse Effect  shall mean any change, event, development or effect that is or could reasonably be expected to be, individually or in the aggregate, materially adverse to the ability of either of the Buyer Parties to consummate the transactions contemplated by this Agreement or to timely perform any of their respective obligations under this Agreement.  Patents  shall mean all patents and patent applications (including utility patents, utility models, design patents, certificates of invention and applications for certificates of invention and related priority rights) and registered design and registered design applications and all rights in connection therewith in any country, and including all provisional applications, substitutions, continuations, continuations-in-part, divisions, renewals, reissues, re-examinations and extensions thereof.  Permits  shall mean all licenses, permits, franchises, approvals, authorizations, consents or orders of, or filings with, any governmental authority, whether foreign, federal, state or local, or any other Person, used in or necessary for the conduct of the Business or otherwise held by Seller (including those issued or required under Environmental Laws and those relating to the occupancy or use of Leased Real Property).  Permitted Encumbrances  shall mean (a) Encumbrances which in the aggregate relate to claims totaling less than $20,000, do not materially detract from the value or transferability of the property or assets subject thereto or interfere with the present use thereof, and have not arisen other than in the ordinary course of business, (b) Encumbrances provided for in, or arising out of, any Assumed Contract and not related to any indebtedness for borrowed money, (c) the Leasehold Estates, (d) as to any Leased Real Property, any Encumbrances created by and set forth in the Leases, and (e) such of the following (all of which are reflected in the Books and Records) as to which no enforcement, collection, execution, levy or foreclosure proceeding shall have been commenced, and for which assessments or other charges are not yet due and payable or are due but not delinquent or due but being contested in good faith by appropriate proceedings: (i) statutory liens for Taxes, assessments or other governmental charges not yet due and payable; (ii) materialmens, mechanics, carriers, workmens and repairmens liens and other similar liens imposed by Regulations arising in the ordinary course of business; and (iii) pledges or deposits to secure obligations under workers compensation laws or similar legislation or to secure public or statutory obligations.  Person  shall mean any person or entity, whether a natural person, trustee, corporation, partnership, limited partnership, limited liability company, trust, unincorporated organization, business association, firm, joint venture, governmental agency or authority. 8  Proprietary Rights  shall mean all Copyrights, Domain Names, Patents, Trademarks, technology rights and licenses, IT Assets (including any source or object codes therefor or documentation relating thereto), trade secrets, franchises, know-how, inventions reduced to practice, technology, designs, proprietary information, specifications (including manufacturing and operating specifications), formulae, technical data, plans, drawings and other intellectual property rights and intangible assets owned by Seller or used by Seller in the Business, and including all rights (whether at law, in equity, by Contract or otherwise) to use or otherwise exploit any of the foregoing.  Regulations  shall mean all laws, statutes, ordinances, regulations, rules, notice requirements, court decisions, agency guidelines, principles of law and orders of any federal, state, local or foreign government and any other governmental department or agency, including Environmental Laws and laws with respect to energy, motor vehicle safety, public utility, zoning, building and health codes, occupational safety and health, employment practices, employee documentation, terms and conditions of employment and wages and hours.  Representative  shall mean any officer, director, general partner, limited partner, member, manager, principal, agent, employee or other representative.  SEC  shall mean the U.S. Securities and Exchange Commission.  Seller Material Adverse Effect  shall mean any change, event, development or effect that is or could reasonably be expected to be, individually or in the aggregate, materially adverse to (i) the financial condition, business, properties, results of operations, or operations of the Business, (ii) the Assets or the Assumed Liabilities, other than, in the case of clause (i) and (ii), any change, event, development or effect that directly results from (a) changes in (1) United States or global economic conditions that do not disproportionately impact the Business, the Assets or the Assumed Liabilities, (2) the industry in which the Business is operated that do not disproportionately impact the Business, the Assets or the Assumed Liabilities or (3) laws or accounting standards, principles or interpretations of general application that do not disproportionately impact the Business, the Assets or the Assumed Liabilities or (b) the Parties entry into this Agreement and compliance with the terms and conditions of this Agreement, or (iii) the ability of either of the Seller Parties to consummate the transactions contemplated by this Agreement or to timely perform any of their respective obligations under this Agreement.  Sellers Knowledge or  To the Knowledge of Seller  or other terms of similar import means the actual knowledge of any of Dan Calvo, Paul DiMarzo, Ed Marsh, Joy Schembri or Michael Mullenix, after reasonable inquiry by such individuals.  Subsidiary  shall mean, with respect to any Person, any corporation, partnership, limited partnership, joint venture, limited liability company or other business entity (a) of which Capital Stock having ordinary voting power for the election of a majority of the directors, managers, general partner or other member(s) of its governing body (other than Capital Stock having such power only by reason of the happening of a contingency) are at the time beneficially owned by such Person or (b) the management of which is otherwise controlled, directly, or indirectly through one or more intermediaries, or both, by such Person. 9  Tax  or  Taxes  shall mean any United States federal, state or local, or foreign or other tax, levy, impost, fee, assessment or other government charge in the nature of taxes, including income, estimated income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, customs duties, capital stock, franchise, doing business, profits, withholding, social security (or similar, including FICA), unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimates, or other tax of any kind whatsoever, and any premium, including interest, penalties and additions in connection therewith.  Tax Return  shall mean any return, declaration, report, claim for refund, or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any extension or amendment thereof.  Third Party Consents  shall mean all consents, approvals, authorizations, estoppels, or waivers of, declarations or notices to, and filings and registrations with, all Persons that are required for the valid transfer and assignment to Buyer or one of its Affiliates of all Assumed Contracts, Leases and Permits and all other Assets under this Agreement.  Trademarks  shall mean trademarks, service marks, logos, trade names, slogans, corporate names, trade dress and other indicia of source or origin, including the goodwill of the business symbolized thereby or associated therewith, common law rights thereto, registrations and applications for registration thereof throughout the world, all rights therein provided by international treaties and conventions, and all other rights associated therewith.  Working Capital  shall mean Current Assets minus Current Liabilities.  Working Capital Threshold  shall mean $2,211,311, which amount gives effect to the net inventory adjustment of $357,000 agreed upon between Seller and the Buyer Parties. Other Defined Terms . The following terms shall have the meanings defined for such terms in the Sections set forth below: Term Section 401(k) Plan 7.4(a) 401(k) Plan Trust 7.4(a) 401(k) Plan Trustee 7.4(a) 2oan Agreements 3.2(a)(xiv) 2oan Agreements 3.2(a)(xiv) Accounting Firm 2.5(b) Adjustment Amount 2.5(c) Adjustment Escrow Account 2.4(d) Adjustment Holdback Amount 2.4(c) Agreement Preamble Ampersand Bridge Loan Agreements 3.2(a)(xiv) Ampersand LP Preamble Ampersand CF LP Preamble Assumed Liabilities 10 Term Section Assumed Liability Benefit Arrangement 4.18(a)(i) Buyer Preamble Buyer Indemnified Party 10.4(a) Buyer Indemnity Cap 10.4(e)(ii) Buyer Parties Preamble Claim 10.4(d) Claim Notice 10.4(d) Closing Closing Balance Sheet 2.5(a) Closing Date Closing Payment 2.4(b) Closing Working Capital 2.5(a) Confidential Information 11.10(b) Damages 10.4(a) disclosing party 11.10(b) Employee Plans 4.18(a)(ii) Environmental Conditions 4.27(a)(v) Environmental Laws 4.27(a)(iv) ERISA 4.18(a)(iii) Escrow Agent 2.4(d) Escrow Agreement 2.4(d) Excepted Covenant Excepted Provision Excluded Liabilities 2.3(a) Expiration Date GAAP 2.5(a) Hazardous Substance 4.27(a)(iii) Hired Employees 7.2(a) Indemnification Holdback Amount 2.4(c) Indemnity Escrow Account 2.4(d) Key Employee 7.2(a) Multiemployer Plan 4.18(a)(iv) Parent Preamble Parties Preamble Pension Plan 4.18(a)(v) Principal Stockholders Preamble Purchase Price 2.4(a) Purchase Price Objection Notice 2.5(b) Purchase Price Resolution Period 2.5(b) receiving party 11.10(b) Restricted Period 7.1(a) Release 4.27(a)(ii) Seller Preamble Seller Indebtedness 3.2(a)(xiv) 11 Term Section Seller Indemnified Party 10.4(b) Seller Indemnity Cap 10.4(e)(ii) Seller Parties Preamble Transfer Taxes UBT Loan Agreements 3.2(a)(xiv) Welfare Plan 4.18(a)(vi) Working Capital Schedule ARTICLE II. PURCHASE AND SALE OF ASSETS Transfer of Assets . Upon the terms and subject to the conditions of this Agreement, at the Closing, Seller will sell, convey, transfer, assign and deliver to Buyer, and Buyer shall purchase, acquire and accept from Seller, all of the right, title and interest in, to and under the Assets, free and clear of all Encumbrances other than Permitted Encumbrances. The Excluded Assets are not part of the sale and purchase contemplated hereunder, are excluded from the Assets and shall remain the property of Seller after the Closing. Assumption of Liabilities . Upon the terms and subject to the conditions contained in this Agreement, at the Closing, Buyer shall assume the following, and only the following, Liabilities of Seller (individually, an  Assumed Liability  and collectively, the  Assumed Liabilities ): (a) all Current Liabilities of Seller (other than (x) intercompany accounts payable and accrued Liabilities between or among any Seller Parties, (y) accrued Liabilities in respect of any present or former employees of Seller (except as specifically set forth on Schedule 2.2(d) ) or (z) current portion of long-term debt) specifically set forth on the Closing Balance Sheet, in an amount not to exceed the amount set forth for such Current Liabilities on the Closing Balance Sheet, and to the extent such Current Liabilities are included in the calculation of Closing Working Capital; (b) all Liabilities accruing, arising out of, or relating to events or occurrences happening from and after the Closing under the Leases set forth on Schedule 2.2(b) and the Assumed Contracts (including the Assumed Contracts set forth on Schedule 2.2(b) ), but not including any Liability for any default or breach under any such Assumed Contract or Lease occurring prior to the Closing; (c) all Liabilities to the extent accruing, arising out of, or relating to events or occurrences happening from and after the Closing insofar as they relate to the ownership or operation of the Business or the ownership, use or operation of the Assets from and after the Closing; and (d) all Liabilities relating to the Acquired Employee Plans to the extent arising or accruing from and after the Closing, and all Liabilities specifically set forth on Schedule 2.2(d)(i) relating to the present employees of Seller (including accrued vacation, sick pay, and other paid time off for such employees to the extent specifically set forth on such Schedule), only 12 to the extent such Liabilities on Schedule 2.2(d)(i) are included in the calculation of Closing Working Capital (except for those Liabilities specifically set forth on Schedule 2.2(d)(ii) ). Excluded Liabilities . (a) Notwithstanding any other provision of this Agreement, the Buyer Parties shall not assume, or otherwise be responsible for, any Liabilities of the Seller Parties, other than the Assumed Liabilities expressly assumed by Buyer or one of its Affiliates specified in Section 2.2, whether liquidated or unliquidated, or known or unknown, and whether arising out of occurrences prior to, at or after the date hereof (the  Excluded Liabilities ), which Excluded Liabilities include the following: (i) whether or not the affected Persons are hired by either of the Buyer Parties or one of its Affiliates, all Liabilities whatsoever (whether arising under Regulation or Contract) to or in respect of any present or former officers, directors, employees or consultants of Seller, including all Liabilities in connection with (A) any employment, severance, retention, termination, change-in-control or similar contract, agreement or arrangement, whether oral, written or implied, between Seller and any Person or the termination by Seller of the employment of any Person, (B) any claim of an unfair labor practice, or any claim under any state unemployment compensation or workers compensation law or regulation or under any federal or state employment discrimination law or regulation, which shall have been asserted prior to the Closing or is based on acts or omissions which occurred prior to the Closing and (C) any salaries, wages, vacation or sick pay, other paid time off, severance pay, termination pay, retention pay, golden parachute or other similar payments, overtime, bonuses (including retention, stay-put, change-in-control or similar bonuses), other incentive compensation, commissions, expense reimbursement, or any stock option, equity or equity-based compensation or any other compensation that was earned, accrued, or relates to any period prior to the Closing, or that becomes payable as a result of the Closing (other than the Liabilities of Seller which are expressly Assumed Liabilities pursuant to Section 2.2(d)); (ii) all Liabilities under or relating to (A) Title IV of ERISA, (B) all of Sellers Employee Plans, and (C) the provisions of Part 6 of Title I, Subtitle B of ERISA and Section 4980B of the Code or any other successor employer liabilities in respect of Sellers Employee Plans (other than the Liabilities of Seller which are expressly Assumed Liabilities pursuant to Section 2.2(d)); (iii) all Liabilities to the extent arising out of or related to the Excluded Assets, including the Excluded Contracts (to the extent not otherwise covered in clauses (i) and (ii) of this Section 2.3(a)), and all Liabilities arising out of or related to any other Contract to which Seller is a Party that is not expressly an Assumed Contract; (iv) all Liabilities of any Seller Party for any Taxes (other than for certain Transfer Taxes as provided in Section 2.6 below or for any Taxes for which the Buyer Parties shall be responsible pursuant to Section 10.7); (v) all Liabilities of any Seller Party arising from any injury to or death of any Person or damage to or destruction of any property, whether based on negligence, 13 breach of warranty, strict liability, enterprise liability or any other legal or equitable theory, arising from defects in products, manufactured, sold, distributed or delivered, or from services performed, by or on behalf of Seller, or by or on behalf of any other Person in connection with the Business, in each case prior to the Closing; (vi) all Liabilities of any Seller Party arising out of or related to any Action against or involving any Seller Party or any Action which adversely affects the Assets or the Business, in each case which shall have been asserted prior to the Closing or to the extent the basis of which shall have arisen prior to the Closing; (vii) all Liabilities (including all out-of-pocket costs and expenses incurred in connection with the ongoing redesign of the Beads Software System and any further redesign of such software to the extent necessary to eliminate features or aspects of such software that infringe upon the intellectual property rights of any third party) arising out of or related to any matter referenced on Schedule 4.13 of the Disclosure Schedule, including any related Action against or involving any Seller Party or any Buyer Party, or any of the respective Affiliates, or which otherwise adversely affects the Assets or the Business, whether or not such Liabilities (or the basis of which) shall have arisen (or such Action shall have been asserted) prior to the Closing; (viii) all Liabilities of any Seller Party resulting from entering into, performing its obligations pursuant to or consummating the transactions contemplated by, this Agreement (including all Liabilities of the Seller Parties pursuant to Section 10.4 hereof) and the Ancillary Agreements; (ix) all Liabilities relating to the following: (a) indebtedness for borrowed money, including Liabilities evidenced by promissory notes, loans, credit facilities, indentures, letters of credit, guarantees, or other similar instruments relating to an obligation to pay money, between Seller, on the one hand, and any other Person (including any Representative of any Seller Party), on the other hand, (b) obligations to pay the deferred purchase price of property or services, except for Current Liabilities that are specifically Assumed Liabilities under Section 2.2(a), (c) indebtedness created or arising under any conditional sale or other title retention agreement with respect to acquired property, (d) guarantees of the obligations of any other Person and (e) guarantees of any of the foregoing; (x) all Environmental Liabilities of the Seller Parties, including (a) all existing Environmental Liabilities of the Seller Parties, (b) all Environmental Liabilities of the Seller Parties arising from acts, omissions, events or occurrences which occurred prior to the Closing and (c) all Environmental Liabilities of the Seller Parties arising out of or relating to the ownership of the Assets, the operation of the Business, the transportation or disposal of Hazardous Materials, or the leasing or operation of any Leased Real Property prior to the Closing; and (xi) all Liabilities of the Seller Parties to each other or to any of their respective Affiliates. 14 (b) Except as expressly set forth in Section 2.2 above, the Parties intend that the Buyer Parties shall not be the successor to Seller. The Seller Parties shall remain responsible for, and shall retain, pay, perform and discharge, the Excluded Liabilities. Consideration (a) Purchase Price . Upon the terms and subject to the conditions contained in this Agreement, as consideration for the sale, transfer, assignment, conveyance and delivery of the Assets and in full payment therefor, the Buyer Parties shall pay or cause to be paid to Seller or its designees an aggregate of $12,228,000 in cash (the  Purchase Price ), subject to adjustment as set forth in Section 2.5, and Buyer shall assume the Assumed Liabilities as provided in Section 2.2. (b) Closing Payment . At the Closing, upon the terms and subject to the conditions set forth in this Agreement, Parent and Buyer shall pay or cause to be paid to Seller or its designees an aggregate amount in cash (such amount, the  Closing Payment ) equal to the Purchase Price less the Adjustment Holdback Amount less the Indemnification Holdback Amount, by wire transfer of immediately available funds to the account or accounts designated by Seller in writing prior to the date of this Agreement. (c) The  Adjustment Holdback Amount  shall be an amount equal to $100,000 and the  Indemnification Holdback Amount  shall be an amount equal to $750,000. (d) On the Closing Date, Buyer and Seller shall enter into the escrow agreement (the  Escrow Agreement ), substantially in the form of Exhibit E hereto, with Citibank, N.A., as escrow agent (the  Escrow Agent ). In accordance with the terms of the Escrow Agreement, at the Closing, Buyer shall deposit by wire transfer the Adjustment Holdback Amount and the Indemnification Holdback Amount into two separate accounts (the  Adjustment Escrow Account  and the  Indemnity Escrow Account , respectively) to be managed and paid out by the Escrow Agent in accordance with the terms of the Escrow Agreement and this Agreement. Buyer shall bear all of the fees and cost reimbursements payable to the Escrow Agent in connection with the Escrow Agreement, the Adjustment Escrow Account and the Indemnity Escrow Account. (e) The Parties agree that the total consideration, as determined for United States Tax purposes, paid for the Assets will be allocated to such Assets in the manner agreed upon by Parent and Seller in good faith and set forth on a schedule to be prepared by Parent and Seller as promptly as practicable following the Closing in accordance with Section 1060 of the Code and the rules and regulations promulgated thereunder and any similar provision of state, local and foreign law, as appropriate. Such schedule shall set forth the Assets, the Assumed Liabilities and the allocation with respect to the various Assets. Such allocation shall be revised for any adjustments to the total consideration paid under this Agreement as necessary, including for any Adjustment Amount determined in accordance with Section 2.5 hereof, as mutually agreed by Seller and Parent. Except as otherwise required by law, the Parties will file all United States Tax Returns and information reports in a manner consistent with such allocation and which gives effect to any Adjustment Amount determined in accordance with Section 2.5 hereof; provided , however , that nothing contained in this Agreement shall prevent Parent, Buyer or 15 Seller from settling any proposed deficiency or adjustment by any taxing authority based upon or arising out of such purchase price allocation, and none of Parent, Buyer and Seller shall be required to litigate before any court, any proposed deficiency or adjustment by any taxing authority challenging such purchase price allocation. The Parties will promptly inform one another of any challenge by any governmental authority to any allocation made in accordance with this Section 2.4(e), and the Parties agree to consult and keep one another informed with respect to the status of, and any discussion, proposal or submission with respect to, such challenge. In any proceeding related to the determination of any Taxes, none of the Parties shall contend or represent that such allocation is not a correct allocation. Purchase Price Adjustment (a) Closing Balance Sheet . As soon as practicable following the Closing Date, but in any event within sixty (60) days thereafter, the Buyer Parties shall prepare and deliver to Seller (i) the Balance Sheet of Seller as of the Closing Date (the  Closing Balance Sheet ), which shall be prepared in good faith in accordance with generally accepted accounting principles in the United States ( GAAP ) consistent with the Audited Financial Statements, and (ii) a calculation of Sellers Working Capital as of the Closing Date, which shall be prepared in good faith based on the Closing Balance Sheet in a manner consistent with the Working Capital Schedule (the  Closing Working Capital ). Notwithstanding the foregoing, the Inventory line item set forth on the Closing Balance Sheet shall be equal to the Inventory line item set forth on the September 30, 2008 Working Capital calculation on the Working Capital Schedule, subject only to any physical count adjustments arising from the physical inventory to be completed following the Closing reflecting changes only in quantity or damaged goods as compared to the inventory listed on Schedule 4.23, which adjustments shall be made based upon the unit values set forth on Schedule 4.23 (which unit values are reflected in the Books and Records of Seller). At the Buyer Parties request, Seller (i) shall assist, and shall cause its Representatives to assist, the Buyer Parties and their Representatives in the preparation of the Closing Balance Sheet and (ii) shall provide the Buyer Parties and their Representatives with all information reasonably requested by them in connection therewith, including schedules of accounts receivable aging, accounts payable, accrued liabilities, Inventory and Fixtures and Equipment (net of depreciation and amortization expense), and a schedule of all prepayments, advance payments or prepaid expenses (including any prepaid rents and prepaid insurance premiums relating to any Acquired Employee Plan), in each case as of the Closing Date. (b) Disputed Adjustment Amount. The Closing Balance Sheet and Closing Working Capital shall be final, binding and conclusive unless Seller notifies the Buyer Parties in writing of any disagreement therewith (a  Purchase Price Objection Notice ) within thirty (30) days after its receipt thereof, specifying (i) those items as to which there is disagreement and (ii) a reasonably detailed description of the basis, nature, dollar amount and extent of the dispute or disagreement. If Seller does not deliver a Purchase Price Objection Notice within such period, then within five (5) Business Days after the expiry of such period the Adjustment Holdback Amount shall be released by the Escrow Agent and any additional amounts paid in the manner set forth in Section 2.5(d) . If Seller does deliver a Purchase Price Objection Notice within such period, then for a period of thirty (30) days from the date of delivery of the Purchase Price Objection Notice, the Buyer Parties shall afford Seller and its Representatives with reasonable access during normal business hours to the financial records of Buyer so as to enable their review 16 of the Closing Balance Sheet and Closing Working Capital. Seller and the Buyer Parties shall attempt in good faith to resolve such dispute, and any resolution by them as to any disputed amounts shall be final, binding and conclusive. If Seller and the Buyer Parties are unable to resolve all disputes reflected in the Purchase Price Objection Notice within thirty (30) days after the date of delivery of the Purchase Price Objection Notice (or such longer period as Buyer and Seller may mutually agree upon) (the  Purchase Price Resolution Period ), then Seller and the Buyer Parties shall jointly select an independent auditor of recognized national standing (the  Accounting Firm ) to resolve any remaining disagreements. The Buyer Parties and Seller shall use their commercially reasonable efforts to cause the Accounting Firm to make its determination within sixty (60) days of accepting its selection. The determination by the Accounting Firm shall be final, binding and conclusive on the Parties and shall not be appealable. Seller and the Buyer Parties shall deliver to the Accounting Firm all work papers and back-up materials relating to the unresolved disputes requested by the Accounting Firm to the extent available to Seller, the Buyer Parties and their Representatives. Seller and the Buyer Parties shall be afforded the opportunity to present to the Accounting Firm any material related to the unresolved disputes and to discuss the issues with the Accounting Firm; provided , however , that no such presentation or discussion shall occur without the presence of a Representative of both Seller and the Buyer Parties. The determination of the Accounting Firm shall be limited to the disagreements submitted to the Accounting Firm and shall be limited in scope as to whether: (i) the Closing Balance Sheet was prepared in good faith in accordance with GAAP consistent with the Audited Financial Statements, (ii) the Closing Working Capital was prepared in good faith based on the Closing Balance Sheet in a manner consistent with the Working Capital Schedule and (iii) there were any mathematical errors in the calculation of the Closing Balance Sheet and Closing Working Capital.
